DETAILED ACTION
This office action is in response to communications filed on February 10, 2021, concerning application number 15,961,395.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Amendment to the claims filed on August 31, 2020.
Claims 13-18 were newly added.
Claims 1-18 are currently pending.
Claims 4-6 and 10-12 were withdrawn in an election filed on February 10, 2020.
Claims 1-3, 7-9, and 13-18 are examined in this application.
Allowable Subject Matter
Claims 3, 9, 14, 15, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments filed February 10, 2021, with respect to the absence of the annotated figures in the office action mailed on December 10, 2020, have been fully considered and are persuasive.  The office action has been withdrawn. Applicant’s arguments regarding the absence of the annotated figures in the office action mailed on December 10, 2020. The annotated drawing is included in the rejection below.
Drawings
The drawings were received on August 31, 2020.  These drawings are acceptable.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 1 lines 11-12, “the nozzle section configured to come into contact with the port section”;
Claim 1 lines 19-20, “the operation adjustment space communicating with the introducing inlet and being adapted to increase or decrease a volume of the operation adjustment space”;
Claim 2 line 5, “a pressing face configured to press the opening/closing mechanism”;
Claim 2 line 6, “an injecting part configured to inject the predetermined gas”;
Claim 3 lines 4-5, “the first operation adjustment space being adapted to increase or decrease the volume of the first operation adjustment space”
Claim 3 lines 10-11, “the second operation adjustment space being adapted to increase or decrease the volume of the second operation adjustment space”; and
Claims 13 and 16 “the pressing part configured to move relative to the nozzle section”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 8, 13, and 16, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by over Fosnight et al. (US 6,164,664, hereinafter “Fosnight”).
Regarding claim 1, Fosnight discloses a gas supply device (figs. 5A-5D) for supplying a predetermined gas into a target container (pod 21) comprising a port section (ann. fig. 5A), the gas supply device comprising: a housing structure division (20) comprising a housing main body (20) having an outer wall (outer wall is the outer extent of the housing main body 20, not illustrated in ann. fig. 5A) and an inner wall (ann. fig. 5A), the outer wall provided with an introducing inlet (ann. fig. 5A) for introducing another gas; a nozzle structure division (24) to supply the predetermined gas into the target container (pod 21), the nozzle structure division (24) comprising: an axial portion having an outer circumferential face (ann. fig. 5A) which is slidably engaged with the inner wall of the housing main body (ann. fig. 5A); a nozzle section (252) provided on the axial portion, the nozzle section (252) configured to come into contact with the port section (ann. fig. 5A) that is provided on one face of the target container (pod 21), the port section (ann. fig. 5A) including an opening/closing mechanism (valve 42) therein; and a pressing part (252) provided on the axial portion to press the port section (ann. fig. 5A) to open the opening/closing mechanism (42); and an operation adjustment space (ann. fig. 5A) provided between the inner wall of the housing main body (ann. fig. 5A) and the axial portion of nozzle structure division (24), the operation adjustment space (ann. fig. 5A) communicating with the introducing inlet (ann. fig. 5A) and being adapted to increase or decrease a volume of the operation adjustment space (ann. fig. 5A, element 252 is a gasket formed of an elastomeric material with a low durometer 

    PNG
    media_image1.png
    492
    725
    media_image1.png
    Greyscale

FOSNIGHT – ANNOTATED FIGURE 5A

    PNG
    media_image2.png
    473
    589
    media_image2.png
    Greyscale

FOSNIGHT – ANNOTATED FIGURES 5B, 5C, and 5D
Regarding claim 2, Fosnight discloses the nozzle section (252) comes into intimate contact with an outer edge of the port section (ann. fig. 5A) that is provided on said one face of the target container (pod 21) to thereby prevent leakage of the gas contained in the target container (pod 21) to an outside, and the pressing part (254) has: a pressing face (ann. fig. 5A) configured to press the opening/closing mechanism (42) and an injecting part (256) configured to inject the predetermined gas into the target container (pod 21).
Regarding claims 7 and 8, Fosnight discloses a gas atmosphere in the target container (pod 21) is capable of being replaced with nitrogen or dry air while the pressing part (ann. fig. 5A) of the gas supply device is caused to communicate with each of the plurality of the port sections (ann. fig. 5A) that are provided on a bottom face of the target container (pod 21).
Regarding claim 13 and 16, Fosnight discloses the pressing part (ann. fig. 5A) configured to move relative to the nozzle section (42).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753